Citation Nr: 1811627	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the neck, to include a neoplasm.  

2.  Entitlement to service connection for a left wrist disorder, claimed as arthritis.  

3.  Entitlement to service connection for a cervical spine disorder.  

4.  Entitlement to a compensable rating prior to February 1, 2011, and in excess of 10 percent thereafter for bilateral hearing loss.  

5.  Entitlement to a compensable rating for pseudofolliculitis barbae.  

6.  Entitlement to a compensable rating for retropatellar pain syndrome of the right knee.  

7.  Entitlement to a compensable rating prior to December 3, 2008, and in excess of 10 percent thereafter for chondromalacia patella of the left knee, status post arthroscopy.  

8.  Entitlement to a compensable rating for dyshidrotic eczematoid dermatitis.  

9.  Entitlement to a compensable rating for shingles.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

These issues were previously presented to the Board in May 2015 and June 2017.  On each occasion, these issues were remanded for additional development.  For the issues decided herein, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Previously, the Veteran's service connection claims for a skin disorder of the neck and a neoplasm of the neck were presented to the Board as separate claims; however, because they are essentially similar in nature, they have been combined into a single issue, that of service connection for a skin disorder, to include a neoplasm, of the neck.  

The issues of service connection for a cervical spine disability and increased ratings for bilateral hearing loss and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current skin disorder of the neck, diagnosed as a lipoma, was first incurred during active duty service.  

2.  A current left wrist disability was not incurred in service, has not been continuous since service separation, and did not manifest to a compensable degree within a year thereafter.

3.  For the entire appeals period, the Veteran's pseudofolliculitis barbae has not required regular treatment, has not resulted in scarring or disfigurement, and does not cover at least 5 percent of the entire body or exposed areas affected.  

4.  For the entire appeals period, the Veteran's dyshidrotic eczematoid dermatitis does not involve 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

5.  For the entire appeals period, the Veteran's shingles do not involve 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a lipoma of the neck have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for the award of service connection for a left wrist disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7813 (2017).

4.  The criteria for a compensable rating for dyshidrotic eczematoid dermatitis have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7813 (2017).  

5.  The criteria for a compensable rating for shingles have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, there is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Neoplasm or other skin disorder of the neck

The Veteran seeks service connection for a skin disability of the neck, to include a neoplasm.  He asserts such a disability had its onset in service and service connection is therefore warranted.  

Review of the service treatment records indicate that a growth on the Veteran's neck, diagnosed as a neoplasm, was first noted during service, in September 2004.  Post-service, the Veteran continued to exhibit a growth of the skin of the neck, diagnosed as a lipoma, approximately 3 cm in diameter, according to a January 2007 VA examination report.  A lipoma of the Veteran's neck was again noted on VA examination in April 2017.  

The Veteran has testified that this skin growth of the neck has existed since service.  Though a layperson, the Veteran is competent to report such observable symptomatology as a skin growth.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the competent evidence of record indicates a current skin disability of the neck, diagnosed most recently as a lipoma, which was first noted in service, and has ben chronic and continuous since that time, service connection for a lipoma of the neck is granted.  

Left wrist disability

The Veteran seeks service connection for a left wrist disability.  He contends he initially injured his left wrist in service, and this disability has been chronic since that time; thus, service connection is warranted.  

Considering first the service treatment records, the Veteran was treated in January 2004 for a laceration of the left hand incurred as the result of contact with a piece of broken glass.  On objective examination, the laceration was noted to be approximately one inch in length and involving only the top layer of skin, without deeper injury to the underlying hand or wrist.  The wound was cleaned and bandaged.  On examination for service separation in July 2006, no abnormality of the left wrist or hand was noted.  

Based on these findings, the Board must conclude that while the Veteran sustained some type of injury of the left hand during service, such an injury was acute and transitory in nature, as he did not seek further treatment following his laceration and was without a disability of the left hand or wrist on examination for service separation in July 2006.  

On VA general medical examination in January 2007, the Veteran reported pain and itching of both wrists following service.  On physical evaluation, the wrists were within normal limits, without limitation of motion, heat, redness, swelling, or tenderness.  The final impression was "arthritis bilateral wrists, normal examination."  No X-rays were taken at that time, however, to verify the diagnosis of arthritis, which was based solely on the Veteran's own self-reported assessment.  

While a diagnosis of left wrist arthritis within a year of service separation would warrant service connection on a presumptive basis, the remainder of the record suggests such a diagnosis was not supported by the objective evidence of record.  On VA examination in June 2013, the Veteran's left wrist and hand were without obvious disability on objective examination.  Range of motion was full and motor strength and sensory response were both within normal limits.  X-rays of the left wrist and hand taken in February 2008 were obtained and reviewed by the examiner.  According to the examiner, the left wrist and hand as depicted within the X-rays were without evidence of acute fracture or dislocation, joint spaces were well-maintained, bone mineralization was within normal limits, and no erosive changes were present.  A left wrist disability was not diagnosed at that time.  Thus, the Board must conclude that a diagnosis of arthritis, supported by X-ray evidence, was not rendered either during service or within a year of service separation.  As it appears the January 2007 diagnosis of arthritis of the left wrist was based solely on the Veteran's self-reported but inaccurate history, it carries no probative weight in light of the remainder of the record.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical history or diagnosis merely transcribed by a medical professional from a lay party does not become medical evidence).  

Thereafter, the Veteran did not seek treatment for and was not diagnosed with a disability of the left wrist for many years after service.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board must likewise conclude that a current disability of the left wrist did not have its onset in service and has not been chronic or continuous since that time.  

The competent evidence of record also does not establish a nexus between any disease, injury, or other incident of service, and a current disability of the left wrist.  The Veteran testified at his August 2014 hearing that he could not remember exactly when during service he injured his left wrist or hand.  He did remember feeling pain of the left wrist during service, and he was diagnosed with arthritis during service, according to his testimony.  The evidence of record does not indicate such a diagnosis, however.  As noted above, a February 2008 X-ray of left wrist was negative for a diagnosis of arthritis.  In the absence of competent evidence to the contrary, service connection for a left wrist disability is not warranted on any basis.  

The Veteran has himself asserted that his left wrist disability is the result of an incident of service.  The Board finds that the Veteran is competent to report such observable symptoms as joint pain, but is not competent to provide a diagnosis of arthritis nor a nexus with an in-service disease or injury, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis and etiology of a neurological disability is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  Finally, the Veteran has not stated he is reporting competent evidence of a nexus as told to him by medical experts.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a left wrist disability is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Pseudofolliculitis barbae

The Veteran seeks a compensable rating for pseudofolliculitis barbae.  He asserts this disability results in rashes of the face and itching, among other symptoms, and a compensable rating is thus warranted.  

As specific rating criteria do not exist for pseudofolliculitis barbae, this disability is rated by analogy to Diagnostic Code (DC) 7813.  DC 7813, for dermatophytosis, states that the condition should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  

DC 7800, relating to disfigurement of the head, face, or neck, provides for a 10 percent rating for one characteristic of disfigurement.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is awarded.  A 50 percent evaluation where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DCs 7800-7813.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.; DC 7800, Note 1.  

The Veteran was afforded VA dermatological examinations in January 2007, April 2008, January 2011 and June 2013.  No active pseudofolliculitis barbae was present on objective examination in January 2007, according to the VA examiner.  On VA examination in April 2008, pseudofolliculitis barbae was noted to be present in the beard area, but involved less than one percent of the Veteran's exposed skin area.  No other facial scarring or disfigurement was present.  In January 2011, the Veteran's pseudofolliculitis barbae was described as "responding well" to shaving every other day.  No actively inflamed papules of the face were noted on objective examination.  In June 2013, the affected area was approximately 2 cm square in area, without gross distortion or asymmetry, or visible or palpable tissue loss.  

After considering the totality of the record, the Board finds the Veteran's pseudofolliculitis barbae has not manifested scarring or disfigurement at any time during the appeal period.  Thus, a compensable rating under DC 7800 is not warranted.  Likewise, evaluation under other diagnostic criteria for skin disabilities is also not warranted, as such evaluation also would not warrant a compensable rating.  DC 7806, for dermatitis or eczema, provides that a skin condition covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period is rated as noncompensable.  A skin condition covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Higher ratings are available for more extensive skin coverage or more systemic therapy including corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, DC 7806.  As the Veteran's pseudofolliculitis barbae has been noted to involve less than 5 percent of his entire body, a compensable rating is not warranted under this code.  

In conclusion, the Veteran's pseudofolliculitis barbae does not result in disfigurement of the head or face, and does not involve at least 5 percent of the body.  Thus, a compensable rating for such disability is not warranted.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Dyshidrotic eczematoid dermatitis

The Veteran seeks a compensable rating for his service-connected dyshidrotic eczematoid dermatitis.  He asserts this disability results in painful blisters of the hands and feet, and a compensable rating is therefore warranted.  

This disability is currently rated as noncompensable under DC 7806, for dermatitis or eczema.  The schedular criteria for this code are already noted above.  For the reasons to be discussed below, the Board finds, after consideration of the totality of the record, that the preponderance of the evidence is against a compensable rating for dyshidrotic eczematoid dermatitis.  

The Veteran was afforded VA medical or dermatological examinations in January 2007, April 2008, March 2010, and January 2011.  On VA examination in January 2007, the Veteran's dyshidrotic eczematoid dermatitis was in remission, according to the examiner, and no active dermatitis was noted on objective examination.  The Veteran also denied at that time taking any medication for this disorder.  His dermatis was likewise noted to be inactive on the subsequent VA examinations in April 2008 and March 2010.  On VA examination in January 2011, the Veteran reported episodic blisters on both feet on a monthly basis.  On physical examination, he had a single blister on the medial forefoot of each foot.  These blisters were .5cm in diameter, and did not result in any additional impairment.  Subsequent VA outpatient treatment records reflect the Veteran's occasional complaints of bilateral foot blisters, but do not reflect more than occasional episodes involving less than one percent of the entire body.  

Thus, based on this evidence, the Board concludes a compensable rating is not warranted for the dyshidrotic eczematoid dermatitis.  This disability does not involve 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, as would warrant a 10 percent rating.  Additionally, as the criteria for a compensable rating have not been met at any time during the appeals period, a staged rating is not warranted.  

In conclusion, the Veteran's dyshidrotic eczematoid dermatitis does not involve at least 5 percent of the body, or require intermittent systemic therapy.  Thus, a compensable rating for such disability is not warranted.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Shingles

The Veteran seeks a compensable rating for shingles.  He contends this disability results in painful rashes and inflammations, and a compensable rating is therefore warranted.  

As a specific diagnostic code for shingles is not found within the rating schedule, this disability is rated by analogy to DC 7806, for dermatitis or eczema.  The schedular criteria for this code is already noted above.  For the reasons to be discussed below, the Board finds, after consideration of the totality of the record, that the preponderance of the evidence is against a compensable rating for the Veteran's shingles.  

The Veteran was afforded VA medical or dermatological examinations in January 2007, April 2008, March 2010, and January 2011.  On VA examination in January 2007, the Veteran stated his shingles were asymptomatic, according to the examiner, and no shingles were noted on objective examination.  The Veteran also denied at that time taking any medication for this disorder.  On the subsequent VA examinations in April 2008 and March 2010, his shingles were described as resolved, without current residuals.  Likewise, on VA examination in January 2011, the examiner noted the remote history of shingles but stated this disorder was resolved and not found on current examination.  Subsequent VA outpatient treatment records also reflect no recurrence of shingles.  

Thus, based on this evidence, the Board concludes a compensable rating is not warranted for the Veteran's service-connected shingles.  This disability has been characterized by multiple examiners as resolved, and thus does not involve 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, as would warrant a 10 percent rating.  Additionally, as the criteria for a compensable rating have not been met at any time during the appeals period, a staged rating is not warranted.  

In conclusion, the Veteran's shingles do not involve at least 5 percent of the body, or require intermittent systemic therapy.  Thus, a compensable rating for such disability is not warranted.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




Extraschedular Consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The symptomatology and impairment caused by the Veteran's various skin disorders are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  


ORDER

Service connection for a lipoma of the neck is granted.  

Service connection for a left wrist disability is denied.  

A compensable rating for pseudofolliculitis barbae is denied.  

A compensable rating for dyshidrotic eczematoid dermatitis is denied.  

A compensable rating for shingles is denied.  


REMAND

The issues addressed below were previously remanded by the Board in a prior June 2017 remand.  Specifically, additional VA examinations were ordered for the Veteran in July 2017; however, he failed to report for his examinations.  In a December 2017 statement, the Veteran contends he was never afforded timely notice of the date and location of his examinations, and requests new VA examinations be scheduled.  As the notice of examination letters are not of record, the Board is unable to determine if the Veteran was in fact afforded timely notice of his examinations.  Thus, his request for new examinations will be granted.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim and/or a decision based on the evidence of record.  See 38 C.F.R. § 3.655.  

Service Connection - Cervical Spine Disorder

The Veteran seeks service connection for a disorder of the cervical spine.  Review of the service treatment records indicate that in June 2006, while on active duty service, the Veteran was involved in a motor vehicle accident.  Immediately following the incident, he had slight limitation of motion of the neck secondary to pain.  X-rays of the cervical spine were negative for any soft tissue or bony abnormality.  The impression was of an essentially normal cervical spine.  Subsequent July 2006 clinical treatment records indicate the Veteran had full range of motion of the cervical spine.  On service separation medical examination in July 2006, the Veteran was without any abnormality of the cervical spine, though he did give a history of recurrent low back pain.  In a concurrent medical assessment report, however, the Veteran reported chronic neck pain since a recent motor vehicle accident.  

On initial post-service VA examination in January 2007, the Veteran reported a history of chronic neck pain since service.  On physical evaluation, his neck had full range of motion and was otherwise unremarkable.  The final diagnosis was of cervical strain, normal examination.  The Board finds further clarification is required, as the January 2007 examination both suggests an absence of a current disorder, based on findings of a "normal examination" of the cervical spine, and yet it also reflects a current diagnosis of a cervical strain.  Therefore, remand is required to address this discrepancy.  


Increased Rating - Hearing Loss

The Veteran seeks an increased rating for his service-connected bilateral hearing loss.  He testified at his August 2014 hearing that he was, in the past month, assigned new hearing aids for his hearing loss.  He also stated that assignment of new devices was required because his hearing loss had worsened in severity.  As the Veteran contends his service-connected disability has worsened in severity since the most recent VA examination in April 2013, a new VA audiological examination is required.  Additionally, the recent records of the Veteran's hearing loss treatment must also be obtained.  Hence, remand of this issue is required.  

Increased Ratings - Right and Left Knee Disabilities

Upon review of the record, remand is required to afford the Veteran a new VA examination to assess the impairment resulting from his service-connected left and right knee disabilities.  Currently, the examinations of record are insufficient for determining the proper disability ratings for the Veteran's bilateral knee disabilities based on the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the knee disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and appropriate findings obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current cervical spine disorder, to include any strain of the cervical spine.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  All indicated tests and studies should be accomplished, to include X-rays of the cervical spine, if deemed necessary by the examiner.  

Upon review of the file, the examiner is asked to address the presence of any current disorder of the cervical spine.  If the Veteran has no current disorder of the cervical spine, the examiner should so state for the record.  For any disorder identified, the examiner is asked to specifically address whether it is as likely as not (a 50 percent or greater probability) that such a disorder had its onset during service or manifested within a year thereafter.  The examiner is asked to provide a rationale for his/her opinion.  

2.  Schedule the Veteran for an audiological examination to determine the current nature and severity of his bilateral hearing loss.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should also comment on the functional effects caused by any hearing loss.

3.  Schedule the Veteran for a VA orthopedic examination of the left and right knees.  The examiner must describe in detail the current status of the service-connected bilateral knee disabilities and all related manifestations.  The examiner must test and record range of motion for each knee in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's bilateral knee disabilities must be noted for the record.  

4.  After undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


